Case: 16-10251      Document: 00514174580        Page: 1     Date Filed: 09/28/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                   No. 16-10251
                                                                                 Fifth Circuit

                                                                               FILED
                                 Summary Calendar                      September 28, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

RANDY DEWAYNE PITTMAN,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-221-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Randy Pittman pleaded guilty of being a felon in possession of a firearm


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 16-10251     Document: 00514174580       Page: 2   Date Filed: 09/28/2017


                                  No. 16-10251

and was sentenced to 51 months of imprisonment and five years of supervised
release (“SR”). The term of SR exceeds the statutory maximum term for Pitt-
man’s offense, as the parties agree.        See 18 U.S.C. §§ 922(g)(1); 924(a)(2),
3559(a)(3), 3583(b)(2); United States v. Vera, 542 F.3d 457, 459 (5th Cir. 2008).
The judgment is therefore VACATED as to the term of SR, and this matter is
REMANDED to modify the sentence consistently with § 3583(b)(2).

      To the extent that Pittman reurges the arguments he originally put forth
in his response to counsel’s now-withdrawn motion filed pursuant to Anders v.
California, 386 U.S. 738 (1967), he does not have the right to hybrid represen-
tation or simultaneous representation by himself and counsel. See United
States v. Villafranca, 844 F.3d 199 (5th Cir. 2016), cert. denied, 137 S. Ct. 1393
(2017). After the close of briefing, counsel filed a motion to withdraw at the
request of Pittman, and Pittman filed a motion to proceed pro se. Neither coun-
sel nor Pittman has established a “conflict of interest or other most pressing
circumstances” warranting removal of counsel. FIFTH CIRCUIT PLAN UNDER
THE CJA,   § 5B. The motions are therefore DENIED.




                                        2